Citation Nr: 1435740	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than January 8, 1986, for the award of a 100 percent disability rating for service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision (issued in June 2006) by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2012, the Board remanded this case to afford the Veteran a Board hearing.  A Board video conference hearing was held in October 2012 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the paper claims file.

The Board notes that the Veteran also has paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An August 2014 review of Virtual VA reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, while VBMS does not contain any data.

The issues of whether there was clear and unmistakable error (CUE) in a September 1977 rating decision that awarded an initial, 30 percent disability rating for service-connected schizophrenia, effective May 4, 1976, and a November 1986 rating decision that awarded a 100 percent disability rating for service-connected schizophrenia, effective January 8, 1986, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See October 2012 video conference hearing transcript.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A November 1986 rating decision (issued in December 1986) that assigned a 100 percent disability rating for service-connected schizophrenia, effective January 8, 1986, is final. 

2.  The Veteran's January 2006 claim seeking an effective date earlier than January 8, 1986, for the award of a 100 percent disability rating for service-connected schizophrenia is a freestanding claim. 


CONCLUSIONS OF LAW

1.  The November 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156; 20.302 (2013). 

2.  The Veteran's claim for an effective date earlier than January 8, 1986, for the award of a 100 percent disability rating for service-connected schizophrenia must be dismissed as a matter of law.  38 U.S.C.A. 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this case, however, VA is not required to provide notice of the information and evidence necessary to substantiate the claim because, as explained below, the claim cannot be substantiated because there is no legal basis for the claim and undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Nevertheless, the Board observes that in February and March 2006, the RO did send notice to the Veteran in compliance with the VCAA. 

Turning to the merits of the Veteran's claim, the Veteran is seeking an effective date earlier than January 8, 1986, for the award of a 100 percent rating for his service-connected schizophrenia.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  The statute and regulation provide, in pertinent part, that the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A.  § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year before the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2013); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2013).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An RO decision on a claim becomes final when the Veteran does not initiate an appeal within one year of date of notification of the decision, or submit new and material evidence within one year of the date of notification, requiring a readjudication of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302(a); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  An exception to the rule of finality is invoked if VA receives (1) new and material evidence prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed or (2) additional relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(b), (c).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE); any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim is raised, such an appeal should be dismissed.  Rudd at 299-300 (when an appellant claims earlier effective date but does not allege CUE in the prior final decision, the appeal should be dismissed because the Board is without legal authority to adjudicate the claim on a basis other than CUE.)

By way of background, service connection for schizophrenia was established in a September 1977 rating decision, in which the RO awarded an initial 30 percent rating, effective May 4, 1976.  In an August 1979 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective April 26, 1979.  In a July 1984 rating decision, the RO increased the Veteran's disability rating to 70 percent, effective May 1, 1984.  Since the initial grant of service connection for schizophrenia, the RO has assigned several temporary total (100 percent) ratings pursuant to 38 C.F.R. § 4.29, based upon evidence showing the Veteran was hospitalized for over 21 consecutive days for his service-connected schizophrenia.  See rating decisions dated October 1979, July 1980, December 1982, July 1984, January 1985, and July 1986.  However, in a November 1986 rating decision (issued in December 1986), the RO awarded a 100 percent schedular rating for the Veteran's service-connected schizophrenia, effective January 8, 1986.  

The record reflects that the November 1986 rating decision and notice of appellate rights was mailed to the Veteran's address of record in December 1986 and was not returned as undeliverable.  Review of the record reveals that, during the one year appeal period following the issuance of the November 1986 rating decision, neither the Veteran nor his representative submitted any formal or informal communication requesting a determination of entitlement, or evidencing a belief in entitlement, to an earlier effective date for the award of the 100 percent schedular rating for service-connected schizophrenia.  

In making this determination, the Board notes that the Veteran submitted a written statement and November 1985 psychological examination in January 1986; however, this evidence was submitted in disagreement with the RO's proposed action to find the Veteran incompetent to handle his own funds, with no allegation or indication of a belief that the 100 percent rating should have been awarded prior to January 1986.  See RO's letters dated December 1986.  Therefore, the November 1986 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1986) [(2013)]. 

In reaching such determination, the Board has considered the provisions of 38 C.F.R. § 3.156(b) and (c) noted above.  In the instant case, however, such regulations are inapplicable as no evidence relevant to a claim for an earlier effective date for the award of the 100 percent rating was received prior to the expiration of the appeal period stemming from the November 1986 rating decision, including additional, relevant service department records.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Instead, in January 2006, the Veteran filed a claim seeking an effective date earlier than January 8, 1986, for the award of the 100 percent schedular rating for his service-connected schizophrenia.  The Veteran argued that the 100 percent rating should be awarded from May 4, 1976, the day after he was discharged from service.  The January 2006 earlier effective date claim is the basis of the current appeal.  

The Board finds that the Veteran's claim for an earlier effective date for the award of a 100 percent rating for service-connected schizophrenia is a freestanding claim for an earlier effective date and must be dismissed as a matter of law.  As discussed above, the November 1986 RO decision that assigned the 100 percent schedular rating, effective January 8, 1986, is final.  Under these circumstances, the Veteran's claim is a freestanding claim for an earlier effective date and must be dismissed.  

At the October 2012 video conference hearing, the Veteran's representative raised a new argument, asserting that clear and unmistakable error (CUE) was committed in either the November 1986 rating decision that awarded the 100 percent rating, effective from January 8, 1986, and/or the September 1977 rating decision that awarded the initial, 30 percent rating, effective May 4, 1976.  As noted in the Introduction, the AOJ has not adjudicated these claims and, thus, the Board does not have jurisdiction over these issues.  As a result, they have been referred to the AOJ for development and adjudication.  

In summary, the Board finds that the Veteran's January 2006 claim for an effective date earlier than January 8, 1986, for the award of a 100 percent rating for service-connected schizophrenia is a freestanding claim for an earlier effective date and must be dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that, that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

The appeal of a denial of a claim for an effective date earlier than January 8, 1986, for the award of a 100 percent disability rating for service-connected schizophrenia is dismissed.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


